BROOKFIELD INVESTMENT FUNDS FORM OF SECOND AMENDMENT TO THE DISTRIBUTION AGREEMENT THIS SECOND AMENDMENT dated as of the [] day of [], 2014, to the Distribution Agreement, dated as of September 20, 2011, as amended and restated on November 15, 2013 (the “Agreement”), is entered into by and between BROOKFIELD INVESTMENT FUNDS, a Delaware statutory trust (the “Trust”) and QUASAR DISTRIBUTORS, LLC, a Delaware limited liability company (the “Distributor”). WHEREAS, the parties to the Agreement desire to amend the Agreement in the manner set forth herein; and WHEREAS, the parties desire to amend Amended Exhibit A to the Agreement to add the Brookfield Real Assets Securities Fund and to remove the Brookfield Global High Yield Fund; NOW THEREFORE, pursuant to section 11 of the Agreement, the parties hereby amend the Agreement as follows: Amended Exhibit A of the Agreement shall be amended and replaced in its entirety by the Second Amended Exhibit A attached hereto. The Agreement, as amended, shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date first above written. BROOKFIELD INVESTMENT FUNDS QUASAR DISTRIBUTORS, LLC By: By: Name: Name: Title: Title: Second Amended Exhibit A to the Distribution Agreement – BROOKFIELD INVESTMENT FUNDS Fund Names Name of Series Brookfield Global Listed Real Estate Fund Brookfield Global Listed Infrastructure Fund Brookfield U.S. Listed Real Estate Fund Brookfield Real Assets Securities Fund
